DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 12/2/2021 are currently pending. Claim(s) 6-20 is/are withdrawn, 1-5 is/are rejected.

Election-Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 12/2/221 is acknowledged. Claim(s) 6-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Allowable Subject Matter
Claim(s) 2-3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any rejections.
Claim Interpretation
	In light of the specification and technical knowledge of the art. The term ‘super-amphiphilic molecule emulsifier’ is interpreted as composition comprising a polyether amine with a chain of fatty acid. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 requires a super-amphiphilic molecular emulsifier (SAME), there is no support or teaching which describes what this emulsifier is and made of. While applicant references the CN reference, this is not an incorporation by reference and is not taken as a definition of the term. There is no disclosure as to the chemical make-up of a SAME.  The sole explanation is to a Chinese reference with the same assignee and is not incorporated by reference.  Since it is not incorporated by reference, it is not taken as part of the disclosure.  Per 37 C.F.R. 1.57(d) only “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. Further, in MPEP 608.01(p)(I)(A) a “ Mere reference to another application, patent, or publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). 
The following is a quotation of 35 U.S.C. 112(b):


Claim(s) 2 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 requires a super-amphiphilic molecular emulsifier. In light of the specification or general knowledge in the art it is unclear what such emulsifier is thereby being indefinite. Further, the “super” is unclear in what encompasses super amphiphilic as opposed to any other amphiphilic emulsifier.  As it is also not a known term of art, it is not clear what is encompassed by the term itself and no guidance is provided in the specification

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Long (CN 102826728 A).
Regarding claim 1 and 5, Long discloses a emulsion agent phenolic resin polyoxypropylene polyoxyethylene ether 10 %-20%, - oil soluble component; fatty alcohol polyethenoxy ether sodium sulphate (AES) 1% to 5% - surfactant and the rest water – aqueous phase (pure water)  [0001-0014, claim 1] .

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as obvious over Sun (CN 105542149 A).
Regarding claims 1 and 5, Sun discloses an emulsion comprising a superamphiphilic molecular emulsifier, consisting of an aqueous phase, an emulsifier and an oil phase, the aqueous phase being 49.5-80 parts, the emulsifier being 1-3 parts, and the balance being an oil phase on the basis of 100 parts by weight. The emulsifier comprises a polyether amine and a long chain fatty acid with the weight ratio of the polyether amine to the long chain fatty acid being 1:0.86 - 1:2.5. The emulsion is obtained by uniformly mixing the emulsifier, the aqueous phase and the oil phase under stirring (see claims 1 and 7). Wherein the content of said aqueous phase (pure water) is a conventional would have been obvious to a person skilled in the art to be within the range (p. 2-3). It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 4, the oil can be paraffin oil, crude oil, etc (see at least p. 2-3)

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/WAQAAS ALI/Primary Examiner, Art Unit 1777